Citation Nr: 0218737	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  99-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
low back shell fragment wound.

(The issue of entitlement to service connection for 
residuals of a low back shell fragment wound based on de 
novo review will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to October 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an 
September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Waco, Texas, which, 
in pertinent part, denied reopening a claim of entitlement 
to service connection for residuals of a low back shell 
fragment wound (sfw) because new and material evidence had 
not been submitted.  In January 1999, the veteran 
requested an RO hearing.  He canceled the hearing request 
by written communication to the RO in May 1999.

In the September 1998 decision, the RO also denied a 
rating in excess of 30 percent for the veteran's service-
connected post-traumatic stress disorder (PTSD).  In a May 
1999 written statement to the RO, he expressly requested a 
50 percent rating for the PTSD.  In August 2002, the RO 
increased the rating of PTSD to 50 percent, satisfying the 
veteran's claim as to that issue.  Hence, it is not before 
the Board.  

[The Board is undertaking additional development on the 
matter of entitlement to service connection for residuals 
of a low back sfw based on de novo review.  When it is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.]


FINDINGS OF FACT

1.  An unappealed rating decision in March 1986 denied 
service connection for residuals of shrapnel wounds to the 
low back area, essentially on the basis that the record 
did not show such disability. 

2.  Evidence received since the March 1986 decision shows 
that the veteran has low back problems, and was wounded in 
combat; it bears directly and substantially on the matter 
at hand, and is so significant that it must be considered 
to fairly determine the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1986 RO decision is new 
and material, and the claim of service connection for 
residuals of a low back sfw may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

Well-groundedness is not an issue.  In a petition to 
reopen the "duty to assist" does not attach unless/until 
the claim has been reopened.  Regarding notice, the 
veteran has been amply notified of what evidence he needs 
to reopen his claim.  He is not prejudiced by the 
determination below. 

Background

By an unappealed decision in March 1986, the RO denied 
service connection for residuals of shrapnel wounds to the 
low back area.  Evidence of record at that time included 
service medical records, which do not show a sfw injury or 
any treatment for low back complaints.  However, service 
personnel records show that the veteran was awarded a 
Purple Heart Medal for wounds sustained in combat in 
Vietnam in August 1967. In a September 1985 written 
statement, he reported that since his separation from 
service he has received treatment for sarcoidosis.  
On VA examination in February 1986, the veteran reported 
that he sustained low back sfws in service.  He complained 
of low back pain and trouble sleeping.  He acknowledged 
that there are no service medical records showing 
treatment for shrapnel injuries in service, but stated 
that a fellow corpsman dug out the shrapnel in the field 
soon after he was wounded.  Examination of the 
musculoskeletal system revealed no abnormalities; the 
examiner reported that there were no scars on the 
veteran's back or elsewhere.  X-ray studies revealed a 
normal lumbosacral spine.  The diagnosis was "excision of 
shrapnel wound, by history only."  

In the March 1986 decision, the RO noted that there is no 
dispute the veteran was injured in service, as the 
evidence is clear he was awarded the Purple Heart for 
wounds sustained in combat.  Rather, his claim was denied 
based on medical findings that there were no current 
residuals of a low back injury in service.  

The RO received the veteran's petition to reopen the claim 
of service connection for residuals of low back sfws in 
June 1997.  Evidence received subsequent to the March 1986 
decision is as follows:  

? Copies of service records showing that the veteran was 
awarded the Purple Heart for wounds received in combat.

? VA outpatient records dated from October 1997 to October 
2001, revealing treatment the veteran received for 
numerous problems (primarily PTSD), and showing a 
complaints and history of low back pain and treatment 
therefore.

? A report of VA examination in April 1998 showing a 
diagnosis, in part, of "[h]istory of sarcoid, no 
evidence of active lesions."  

? Written statements from the veteran reiterating his 
contention that service connection is warranted for 
residuals of a low back sfw.  



Legal Criteria and Analysis

As noted above, the veteran's claim of service connection 
for residuals of shrapnel wounds to the low back area was 
previously denied in March 1986.  The veteran was properly 
notified of that decision and did not appeal it.  Hence, 
it is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, "[I]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); 
See Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  
[An amended version of 38 C.F.R. § 3.156(a) is effective 
only for claims filed on or after August 29, 2001.  The 
instant petition to reopen was filed prior to that date.  
Hence, the amended version does not apply in the instant 
case. 38 C.F.R. § 3.156(a) (2002).]

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

The question of whether evidence submitted since a prior 
final decision on a claim is new and material, and 
sufficient to reopen the claim, is a jurisdictional 
question which the Board must address prior to any de novo 
review of the claim.  Here, the Board finds that evidence 
added to the record since the March 1986 RO decision was 
not previously of record, is relevant, and is so 
significant that it must be considered to decide fairly 
the merits of the claim of service connection for 
residuals of a low back sfw.  The claim was previously 
denied based on a finding that the record did not show 
that the veteran had a low back disability.  The 
additional evidence tends to show that he does, as he has 
been treated for complaints of low back pain.  Since he 
was wounded in combat, since there are no medical records 
pertaining to the combat wound (and VA has a heightened 
duty to assist),  and since there is a possibility that a 
current low back disorder may be related to sfws wounds 
sustained in service, the additional evidence received 
bears directly on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


ORDER

The appeal to reopen a claim of service connection for 
residuals of a low back sfw is granted.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

